Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered April 13, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of identification and credibility, including the officer’s opportunity to observe the sale, were properly considered by the jury and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.